Citation Nr: 0631782	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1987 to 
March 1994.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that a May 1994 rating decision presented the 
issue of service connection for low back pain with 
myofascial syndrome, however the issue that was granted was 
service connection for degenerative joint disease, lumbar 
spine with herniated nucleus pulposus.  Thus there has not 
been a previous final rating decision regarding service 
connection for myofascial pain syndrome and the issue is 
being addressed on a direct basis.  

The veteran failed to report for a September 2005 Board 
hearing.  In December 2005 the Board remanded the issue for 
further development.  


FINDING OF FACT

The veteran's myofascial pain syndrome is due to service.  


CONCLUSION OF LAW

The veteran's myofascial pain syndrome was incurred in or 
aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records reflect that 
myofascial back syndrome was diagnosed in 1992.  Post 
service VA medical records, to include entries dated in 
March 1995 and September 2000, have indicated a diagnosis of 
myofascial syndrome.  The veteran's service medical records 
from 1993 to 1994 are replete with treatment for diagnosed 
myofascial syndrome.  The veteran has been granted service 
connection in effect for degenerative disc disease of the 
lumbar spine and cervical/thoracic strain with osteophytes.  
September 2000 and August 2002 VA examinations suggested 
that the veteran's musculoskeletal symptoms involving 
peripheral joints, which have been ascribed to fibromyalgia, 
appear to be interconnected with the veteran's back 
problems.  The examiner during the February 2006 VA 
examination rendered a diagnosis of fibromyalgia and opined 
that it is less likely than not that the veteran's pain is 
separate from her service-connected back disorders.  He 
indicated that fibromyalgia was a category of myofascial 
pain.  

In sum the evidence has shown that the veteran was treated 
for myofascial syndrome during service and her current 
symptoms cannot be disassociated from her service-connected 
back disorders.  The veteran is entitled to have the benefit 
of the doubt resolved in her favor.  38 U.S.C.A. § 5107.  
Accordingly the Board finds that service connection is 
warranted for the veteran's myofascial pain syndrome, 
subject to the rules against pyramiding when assigning a 
disability rating as the veteran's symptoms may overlap with 
the manifestations of disorders for which service connection 
has previously been granted.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  During the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), providing further guidance on VCAA notice 
requirements.  However, with regard to the benefit being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


